                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TRI MINH HUYNH,                                   Case No. 18-cv-01631-VC
                 Plaintiff,
                                                    ORDER RE NOTICE (DKT. 170)
          v.
                                                    Re: Dkt. No. 170
  WAL-MART ASSOCIATES, INC., et al.,
                 Defendants.



       The Court construes Mr. Huynh’s notice, filed at docket 170, as a request to file a motion
for reconsideration. The request is denied. The Court will not consider further unsolicited filings
on the docket by Mr. Huynh.

       IT IS SO ORDERED.


Dated: January 28, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
